Case: 1:19-cv-02754-BYP Doc #: 17 Filed: 08/28/20 1 of 2. PageID #: 1606




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JENNIFER DAWN SNEAD,                            )
                                                 )     CASE NO. 1:19CV2754
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
 ANDREW M. SAUL,                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )
                                                 )     MEMORANDUM OF OPINION
               Defendant.                        )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Jennifer Dawn Snead’s

 application for supplemental security income (“SSI”) after a hearing in the above-captioned case.

 That decision became the final determination of the Commissioner of Social Security when the

 Appeals Council denied the request to review the ALJ’s decision. The claimant sought judicial

 review of the Commissioner’s decision, and the Court referred the case to Magistrate Judge

 Jonathan D. Greenberg for preparation of a report and recommendation pursuant to 28 U.S.C. §

 636 and Local Rule 72.2(b)(1). On August 10, 2020, the magistrate judge submitted a Report

 and Recommendation (ECF No. 15) recommending that the Court vacate the Commissioner’s

 decision and remand the case to the Commissioner.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. On August 21, 2020, the Commissioner filed a Response to

 Magistrate Judge’s Report and Recommended Decision (ECF No. 16), stating that the
Case: 1:19-cv-02754-BYP Doc #: 17 Filed: 08/28/20 2 of 2. PageID #: 1607




 (1:19CV2754)

 Commissioner will not be filing objections. Furthermore, Plaintiff has not filed any objections,

 evidencing satisfaction with the magistrate judge’s recommendations. Any further review by this

 Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

 Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 The Court vacates the decision of the Commissioner of Social Security and remands this case to

 the Commissioner for rehearing and a new decision.



        IT IS SO ORDERED.


  August 28, 2020                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
